In The
                      Court of Appeals
        Sixth Appellate District of Texas at Texarkana


                          No. 06-18-00092-CV



CORKER CUSTOM HOMES, LLC, CORKER DEVELOPMENT, LLC, AND ARTHUR
                     CORKER, III, Appellants

                                   V.

         ELIZABETH DANNER AND AARON DANNER, Appellees



             On Appeal from the 425th Judicial District Court
                      Williamson County, Texas
                    Trial Court No. 16-0539-C425




              Before Morriss, C.J., Moseley and Burgess, JJ.
                Memorandum Opinion by Justice Burgess
                                 MEMORANDUM OPINION
       The parties have filed a joint motion to dismiss this appeal, representing that they have

fully and finally resolved any pending issues related to the judgment from which this appeal was

filed. Under the authority of Rule 42.1(a) of the Texas Rules of Appellate Procedure and in

keeping with the parties’ wishes, we grant the motion to dismiss. See TEX. R. APP. P. 42.1(a).

       We dismiss this appeal.




                                             Ralph K. Burgess
                                             Justice

Date Submitted:       November 19, 2018
Date Decided:         November 20, 2018




                                                2